Exhibit 10.1




FROM OF MAKE GOOD SECURITIES ESCROW SUPPLEMENT AGREEMENT
 
THIS MAKE GOOD SECURITIES ESCROW SUPPLEMENT AGREEMENT (the “Make Good Supplement
Agreement”), dated as of  June 30, 2011, is entered into by and among Orient
Paper, Inc., a Nevada corporation (the “Company”), the investors listed on the
Schedule of Buyers in the Securities Purchase Agreement dated October 7, 2009
(the “Buyers”), Zhenyong Liu (the “Principal Shareholder”) and Sichenzia Ross
Friedman Ference LLP with an address at 61 Broadway, 32nd Floor, New York, NY
10006 (the “Escrow Agent”).


Capitalized terms used but not defined herein shall have the meanings set forth
in the Securities Purchase Agreement (as defined below).


WITNESSETH:


WHEREAS, the Buyers purchased from the Company an aggregate of 2,083,333
reverse-split adjusted shares of the Company’s common stock, par value $0.001
per share (“Common Stock”), for a total aggregate purchase price of
approximately $5,000,000 in a private placement financing transaction (the
“Financing Transaction”) pursuant to a Securities Purchase Agreement dated
October 7, 2009 (the “Closing Date”) by and among the Company and the Buyers
(the “Securities Purchase Agreement”);


WHEREAS, as an inducement to the Buyers to enter into the Securities Purchase
Agreement, the Principal Shareholder had agreed to place the Escrow Shares (as
defined in the Make Good Agreement) into escrow for the benefit of the Buyers in
the event the Company fails to achieve the following financial performance
thresholds for the 12-month periods ended December 31, 2009 (“2009”) and
December 31, 2010 (“2010”):


(a)           In 2009, Net Income, as defined in accordance with United States
generally accepted accounting principles (“US GAAP”) and reported by the Company
in its audited financial statements for 2009 (the “2009 financial statements”)
equals or exceeds $10,000,000 (the “2009 Performance Threshold”);


(b)           In 2010, Net Income, as defined in accordance with US GAAP and
reported by the Company in its audited financial statements for 2010 (the “2010
financial statements”) exceeds $18,000,000 (the “2010 Performance Threshold”);
and


WHEREAS, the Company, the Buyers and the Principal Shareholder had requested
that the Escrow Agent hold the Escrow Shares on the terms and conditions set
forth in the Make Good Securities Escrow Agreement dated October 7, 2009 (the
“Make Good Agreement”) and the Escrow Agent has agreed to act as escrow agent
pursuant to the terms and conditions of that agreement.


WHEREAS, the Company had missed its 2010 Performance Threshold and after
consultation with the Buyers, the Principal Shareholder and the Buyers have
agreed that the former shall deliver or cause to be delivered to the Buyers
51,011 Escrow Shares as full and final settlement and restitution to the Buyers
for failing to meet the 2010 Performance Threshold on the terms and conditions
hereinafter appearing.


NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the parties as follows:


1.  
The Principal Shareholder agrees to and shall forthwith deliver or cause to be
delivered 51,011 Escrow Shares (the “Settlement Shares”) to the Buyers in full
and final settlement and restitution to the Buyers for failing to meet its 2010
Performance Threshold.  In particular, the Principal Shareholder shall cause the
Company to deliver to Escrow Agent detailed written instructions, substantially
in the form attached hereto and marked “Annex A” on the delivery of the
Settlement Shares to each Buyer and undertakes to take all actions necessary to
effectuate the said transfer of Escrow Shares to each Buyer.

 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Upon receipt of the Settlement Shares, each of the Buyers fully releases and
discharges Principal Shareholder and the Company (the “Releasees”), the
Releasees’ heirs, executors, administrators, parent company, holding company,
subsidiaries, successors, predecessors, officers, directors, principals, control
persons, current and former registered representatives, past and present
employees, attorneys, insurers, and assigns from all actions, cause of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands whatsoever, in law, admiralty or equity, against the Releasees, that
Buyers or their heirs, executors, administrators, successors and assigns ever
had, now has or hereafter can, shall or may, have for, upon, or by reason of or
in relation to the 2010 Performance Threshold, whether or not known or unknown,
from the beginning of the world to the day of the date of this Make Good
Supplement Agreement.



3.  
Buyers warrant and represent that no other person or entity has any interest in
the matters released herein, and that they have not assigned or transferred, or
purported to assign or transfer, to any person or entity all or any portion of
the matters released herein.



4.  
Each party shall be responsible for their own attorneys’ fees and costs.



5.  
All parties acknowledge and represent that: (a) they have read this Make Good
Supplement Agreement; (b) they clearly understand the Make Good Supplement
Agreement and each of its terms; (c) they fully and unconditionally consent to
the terms of this Make Good Supplement Agreement; (d) they have had the benefit
and advice of counsel of their own selection; (e) they have executed this Make
Good Supplement Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.



6.  
This Make Good Supplement Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the parties and
supersedes and replaces all prior negotiations, proposed agreement and
agreements, written or oral.  Each of the parties hereto acknowledges that
neither any of the parties hereto, nor agents or counsel of any other party
whomsoever, has made any promise, representation or warranty whatsoever, express
or implied, not contained herein concerning the subject hereto, to induce it to
execute this Make Good Supplement Agreement and acknowledges and warrants that
it is not executing this Make Good Supplement Agreement in reliance on any
promise, representation or warranty not contained herein.



7.  
This Make Good Supplement Agreement may not be modified or amended in any manner
except by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Make Good Supplement Agreement and signed by
each of the parties hereto.



8.  
Should any provision of this Make Good Supplement Agreement be declared or be
determined by any court or tribunal to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be severed and deemed not to be
part of this Agreement.



9.  
The parties hereto expressly agree that this Make Good Supplement Agreement
shall be governed by, interpreted under and construed and enforced in accordance
with the laws of the State of New York, without regard to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. Any action to enforce, arising out of, or relating in any
way to, any provisions of this Make Good Supplement Agreement shall only be
brought in a state or Federal court sitting in New York City, Borough of
Manhattan.



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Supplement
Agreement as of the date first indicated above.
 

 
ORIENT PAPER, INC.


By: ______________________________
Name: Zhenyong Liu
Title: Chief Executive Officer




ESCROW AGENT:


SICHENZIA ROSS FRIEDMAN FERENCE LLP


By: ______________________________
Name: Gregory Sichenzia
Title: Partner




PRINCIPAL SHAREHOLDER:


By: ______________________________
Name: Zhenyong Liu
Title:




BUYER:


Name of Buyer


By: ______________________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 


ANNEX A
 
Orient Paper, Inc.
NansanGongli, Nanhuan Rd, Xushui County
Baoding City, Hebei Province
The People’s Republic of China 072550
 
Date:
 
To: 
Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor,
New York, NY 10006


Attention: Mr. Benjamin Tan, Esq.


Re: Make Good Securities Escrow Agreement dated as of October 7, 2009, entered
into by and among Orient Paper, Inc., the investors listed on the Schedule of
Buyers in the Securities Purchase Agreement dated October 7, 2009, Zhenyong Liu
and Sichenzia Ross Friedman Ference LLP (the “Agreement”).




Dear Sir:


Pursuant to the Agreement, you are hereby instructed, authorized and directed,
as Escrow Agent for the Escrow Shares to instruct JPMorgan Chase Bank, N.A. as
custodian for the Escrow Shares, to transfer or cause the transfer of the number
of Escrow Shares to the names of the Buyers, in the denominations and to the
addresses as set for in Schedule I attached hereto.


Thank you for your assistance with this matter.
 

  Very truly yours          
By: _________________________
Name: Zhenyong Liu
Title: Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule I


Name
Address
# of Escrow Shares
Social Security # /
I.R.S. #
       

 